Missouri Court of Appeals
                            Southern District


MAY 30, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD32869

     Re:   ROGER R. RUSSELL,
           Movant-Appellant,
           v.
           STATE OF MISSOURI,
           Respondent-Respondent.

2.   Case No. SD32868

     Re:   RICHARD L. SIMMONS,
           Movant-Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent-Respondent.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD32944

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           LOUIS JAY DANIELSON,
           Defendant-Appellant.